United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 05-11039
                          Conference Calendar



RONNIE GLENN TRIPLETT,

                                      Petitioner-Appellant,

versus

DAN JOSLIN, Warden,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-1403
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Ronnie Glenn Triplett, federal prisoner # 15692-064, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 habeas

petition for want of jurisdiction.    Triplett pleaded guilty in

the Western District of Oklahoma to two counts of distribution of

methamphetamine and one count of being a felon in possession of a

firearm and ammunition.    His § 2241 petition challenged the

constitutionality of his sentence in light of United States v.

Booker, 543 U.S. 220 (2005).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11039
                                -2-

     The errors asserted by Triplett may not be raised in a

§ 2241 petition unless they arise under the savings clause of 28

U.S.C. § 2255.   See Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th

Cir. 2000).   We have held that claims based on Booker do not fall

under the savings clause of § 2255.     Padilla v. United States,

416 F.3d 424, 426-27 (5th Cir. 2005).     The district court

correctly construed Triplett’s petition as a motion filed

pursuant to § 2255 over which it lacked jurisdiction.     See

Solsona v. Warden, F.C.I., 821 F.2d 1129, 1132 (5th Cir. 1987).

     Accordingly, the district court’s judgment is AFFIRMED.